Citation Nr: 0800010	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  04-20 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to April 
1981.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO), which denied the benefits sought on 
appeal.

A September 2005 rating decision denied service connection 
for post-traumatic stress disorder (PTSD).  The veteran did 
not appeal this decision.  


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
veteran has a back disability due to active duty, nor may it 
be so presumed.  

2.  The competent medical evidence does not show that the 
veteran has diabetes mellitus due to active duty, nor may it 
be so presumed.  

3.  The competent medical evidence does not show that the 
veteran has a psychiatric disability due to active duty, nor 
may it be so presumed.






CONCLUSIONS OF LAW

1.  Service connection for a back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

3.  Service connection for a psychiatric disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied with respect to 
the first three elements by way of an October 2003 letter 
sent to the appellant that fully addressed the first three 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  

The appellant was not asked to submit evidence and/or 
information in his possession to the AOJ.  Thus, the VCAA 
duty to notify has not been satisfied with respect to the 
fourth notice element of asking the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  During a 
November 2007 hearing before the undersigned Veterans Law 
Judge, the veteran testified as to inservice injuries that 
resulted in his current back and psychiatric conditions, and 
noted that his diabetes mellitus began during service or 
shortly thereafter.  He requested that the record be kept 
open for 30 days so that he could submit statements from lay 
witnesses who knew him during service.  This testimony makes 
it clear that the VCAA defect was cured by actual knowledge 
on the part of the veteran as to what evidence was needed to 
show service connection, and thus the purpose of the fourth 
notice element was not frustrated.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, timely Dingess 
notice was not given, prior to the most recent adjudication 
of the claims in an April 2007 supplemental statement of the 
case.  Any timing error would be harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to the claimed conditions.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The service medical records before the Board are incomplete 
and the claims folder has been rebuilt.  

In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  

The case law does not, however, lower the legal standard for 
proving a claim for service connection.  Rather, it obligates 
the Board to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).

In this case, the Board is satisfied that the RO made 
sufficient attempts to retrieve the veteran's service medical 
records, and that it also properly notified the veteran of 
the status of his records.  The RO requested additional 
service records from the National Personnel Records Center, 
and received them in November 2003.  The RO informed the 
veteran in October 2003 that it appeared that his original 
claims file had been lost and requested that he send in any 
correspondence from VA prior to the date of his current 
claim.  The October 2003 letter also provided adequate VCAA 
notice as to the type of evidence needed to substantiate his 
claims.  At the veteran's own request, the undersigned 
Veterans Law Judge kept the record open for 30 days after the 
November 2007 hearing to allow him to submit lay statements 
to make up for the missing service medical records.  

The RO has also obtained post-service VA medical records.  
The veteran was afforded an opportunity to testify before the 
undersigned in November 2007, and at that time the record was 
kept open for 30 days.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of these claims that has 
not been obtained.  In this regard, the veteran testified 
that he decided not to pursue a claim for Social Security 
Administration (SSA) disability benefits due to him working 
and because of his age.  From the veteran's testimony, it 
appears that the SSA would not have any records pertinent to 
this claim.
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Certain chronic diseases, including arthritis, diabetes 
mellitus and psychosis, may be presumed to have been incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In correspondence to VA and during the November 2007 hearing, 
the veteran asserted that he now has a psychiatric condition 
he describes as depression that is related to activities of 
basic training such as gas and grenade training.  He saw a 
doctor and the chaplain while on active duty.  He asserted 
that he now has a back condition due to a fall on an obstacle 
course during basic training.  He also asserted that his 
diabetes mellitus began either during service or shortly 
after separation.  During the hearing, the veteran said that 
when he returned after separation, he did not know he could 
receive VA treatment.  Instead, he went to a non-VA facility 
but those records were no longer available.  

On his August 2003 claim, the veteran reported that his 
mental health problems began March 2, 1997.  On a January 
2004 VA Form 21-4142, the veteran reported VA back treatment 
in January 1986, and VA nerve, diabetes and back treatment in 
October 2003.  

The available service medical records consist of one page of 
dental records and one blank record.  

There is no evidence of arthritis, diabetes mellitus or 
psychosis within one year of the veteran's separation from 
service.  Thus, presumptive service connection for arthritis 
of the back, diabetes mellitus or a psychosis is not 
warranted.

The record does not contain private post-service medical 
records.  Following the veteran's own reported history, VA 
attempted to request VA treatment records dated as early as 
1986.  However, the earliest available VA treatment records 
are dated in 2002.  Thus, there is no evidence of a post-
service back condition, diabetes mellitus or psychiatric 
disability until decades after the veteran's separation from 
service.  This fact weighs against each of the veteran's 
claims.  The Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The VA outpatient treatment records show treatment for a 
variety of conditions, including osteoarthritis and 
degenerative disc disease of the lumbar spine, low back pain, 
substance abuse, psychotic disorder NOS, and diabetes with 
peripheral neuropathy.  In April 2003, the veteran complained 
of chronic low back pain of one year's duration, which he 
attributed to lifting his fiancée with multiple sclerosis 
(MS) for 14 years, as well as her wheelchair and LARK 
[electric scooter].  He had recently gotten a new job at the 
post office lifting heavy boxes.  In November 2003, he again 
complained of low back pain for approximately one year, and 
reported heavy lifting for many years due to fiancée's MS.  A 
December 2005 treatment note provides that the veteran had 
psychotic disability, NOS, primarily a thought disorder, 
likely stimulant (cocaine) induced.  

In September 2003 correspondence, a VA physician relates that 
the veteran was under her care for chronic low back pain.  In 
March 2006 correspondence, a VA physician relates that the 
veteran was under her care with a diagnosis of psychotic 
disability NS.  Neither VA physician links the veteran's 
conditions to his service.  

The VA treatment reports do not support the veteran's claim.  
They do not show that any current claimed condition is 
related to his active duty or the claimed injuries during 
basic training.  If anything, these VA treatment record weigh 
against the veteran's claim as they suggest intercurrent 
causes such as cocaine use and heavy lifting.  They also show 
that the veteran himself reported to health care providers 
that his back pain was of recent origin.   

In sum, there is no competent medical evidence etiologically 
linking the veteran's current back condition, diabetes 
mellitus or psychiatric condition to his active military 
service.  See Espiritu v Derwinski, 2 Vet. App. 492, 494 
(1992); Layno v. Brown, 6 Vet. App. 465 (1994); Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); and Hasty v. Brown, 13 Vet. App. 230 (1999).  

The Board notes the veteran's assertion that he currently has 
back and psychiatric disabilities due to injuries and events 
incurred during active duty, and that his diabetes mellitus 
began during service or shortly thereafter.  Nevertheless, 
his own lay contentions do not support his claim.  As a 
general matter, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  The veteran is not competent to provide an 
opinion requiring medical knowledge or a clinical examination 
by a medical professional, such as an opinion addressing 
whether he now has a back condition, diabetes mellitus or 
psychiatric condition due to active duty.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
As a result, his assertions cannot constitute competent 
medical evidence in support of his claims.

Moreover, the veteran's lay allegations are outweighed by the 
lack of pertinent objective findings or diagnoses for many 
years after service, the lack of competent medical evidence 
linking any post-service diagnoses to service, and the fact 
that while seeking VA medical treatment he reported that his 
back pain began in 2002.  

Therefore, for all the foregoing reasons, service connection 
must be denied for a back disability, diabetes mellitus and a 
psychiatric disability.  As the preponderance of the evidence 
is against the claims, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Service connection for a back disability is denied.

Service connection for diabetes mellitus is denied.

Service connection for a psychiatric disability is denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


